Citation Nr: 0118030	
Decision Date: 07/10/01    Archive Date: 07/16/01

DOCKET NO.  99-15 591A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder (other than post-traumatic stress disorder (PTSD)).

2.  Entitlement to service connection for PTSD.

3.  Whether a November 30, 1972 rating decision denying 
service connection for an anxiety reaction with conversion 
symptoms contains clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Robert A. Laughlin, Attorney 
at Law



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from December 1962 to 
December 1965.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a July 1998 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.

In a statement received in January 2000, the veteran 
indicated that she was seeking service connection for 
bilateral hearing loss.  This claim has not been adjudicated 
by the RO to date, and the Board therefore refers it back to 
the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  In rating decisions issued in November 1972 and October 
1990, the RO denied the veteran's claim for service 
connection for a psychiatric disorder; the veteran was 
notified of both decisions but did not respond to either 
decision within one year of such notification.

3.  Evidence added to the claims file since the unfavorable 
October 1990 rating decision is new and bears directly and 
substantially on whether the veteran incurred a psychiatric 
disorder in service.

4.  The veteran's current psychiatric disorder has been shown 
to be etiologically related to service.

5.  While the veteran has been diagnosed with PTSD, she did 
not engage in combat with the enemy during service, and her 
diagnosis of PTSD has not been shown to be based upon a 
verified in-service stressor.

6.  The unappealed November 30, 1972 rating decision denying 
service connection for an anxiety reaction with conversion 
symptoms was based on the laws then in effect and the 
evidence then of record.


CONCLUSIONS OF LAW

1.  The November 1972 and October 1990 rating decisions 
denying service connection for a psychiatric disorder are 
final.  38 U.S.C.A. § 7105 (West 1991).

2.  Evidence received since the October 1990 rating decision 
denying service connection for a psychiatric disorder is new 
and material, and that claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (2000).

3.  The veteran's current psychiatric disorder (other than 
PTSD) was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1137, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2000); The Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

4.  PTSD was not incurred as a result of service.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.303, 3.304 (2000); The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

5.  The November 1972 rating decision denying service 
connection for an anxiety reaction with conversion symptoms 
does not contain clear and unmistakable error. 38 U.S.C.A. 
§ 7105 (West 1991); 38 U.S.C. §§ 310, 312, 331, 333 (1964); 
38 C.F.R. § 3.105 (2000); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(1972); The Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed in regard to the veteran's 
claims, and no further assistance is required in order to 
comply with the VA's statutory duty to assist her with the 
development of facts pertinent to her claims.  See The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) (relevant sections of which are 
to be codified at 38 U.S.C.A. §§ 5103A and 5107(a)); see also 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
Specifically, the RO has afforded the veteran  comprehensive 
VA examinations and has obtained records of relevant medical 
treatment.  As discussed in further detail below, the Board 
is satisfied that the RO has taken sufficient action to 
verify the veteran's claimed stressors in regard to her claim 
for service connection for PTSD.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate her claims has also been met.  The RO 
informed her of the need for such evidence in the June 1999 
Statement of the Case.  Given that the actions by the RO 
reflect fundamental compliance with the VCAA, the Board finds 
that the veteran's appeal will not be adversely affected 
merely because the RO developed this appeal prior to 
enactment of the VCAA and did not inform her of its 
provisions.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran are to be avoided).

I.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder (other than PTSD)

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c) (West 1991 & Supp. 
2000); see also 38 C.F.R. §§ 20.302, 20.1103 (2000).  The 
exception to this rule is 38 U.S.C.A. § 5108 (West 1991), 
which states that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  See Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991).

Under 38 C.F.R. § 3.156(a) (2000), "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  See 
generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In this case, the RO initially denied service connection for 
an anxiety reaction with conversion symptoms in a November 
1972 rating decision on the basis that, while the veteran was 
noted to have schizophrenic tendencies in March 1965, during 
service, her discharge examination was negative for 
psychiatric problems, and she was not treated for psychiatric 
problems for several years following service.  The veteran 
was notified of this rating decision in December 1972 but did 
not respond within one year of such notification.  In August 
1990, the veteran reapplied for this benefit, but, in an 
October 1990 rating decision, the RO continued the denial of 
service connection for a nervous disorder on the basis that 
this disorder was first treated more than two years after 
service.  The veteran was informed of this decision in the 
same month but did not respond in any manner prior to 1992.  

As the veteran did not appeal the unfavorable November 1972 
and October 1990 rating decisions, those decisions are 
considered "final" under 38 U.S.C.A. § 7105(c) (West 1991).  
The evidence that must be considered in determining whether 
new and material evidence has been submitted in this case is 
the evidence added to the record since the October 1990 
rating decision, the most recent denial of the veteran's 
claim.  

In the present case, the Board does find that the veteran has 
submitted new evidence that bears directly and substantially 
upon the question of whether she incurred a psychiatric 
disorder in service.  The claims file now includes an October 
1998 statement from Wayne Price, Ph.D., who determined that 
the veteran's depression and anxiety "related back at least 
through the '60's."  In a September 1998 statement, a VA 
social worker expressed the opinion that the veteran's 
"psychiatric symptoms were not present prior to her military 
service and appear directly related to her experiences in the 
Army."  Of particular significance is a May 2001 statement 
from E. Christiansen, Ph.D., who had an opportunity to review 
the veteran's entire claims file.  Dr. Christiansen diagnosed 
a recurrent major depressive disorder and generalized anxiety 
disorder and determined that, while these disorders were not 
diagnosed as such during service, they had been present since 
1963.  In reaching this determination, Dr. Christiansen cited 
to the veteran's in-service psychiatric treatment and her 
reports of sexual harassment during service.  The Board finds 
this evidence to be new and material and sufficient to reopen 
the veteran's claim for service connection for a psychiatric 
disorder.

As to the question of service connection on a de novo basis, 
the Board notes that service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp. 2000); 38 C.F.R. § 3.303(a) (2000).  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2000).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).  Also, certain chronic 
diseases, including psychoses, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.307, 3.309 (2000). 

In the present case, the Board is aware that the veteran was 
not diagnosed with any psychiatric problems within the first 
few years following her discharge from service.  However, she 
was treated for psychiatric symptomatology during service and 
now has several treatment providers relating her current 
depression and anxiety problems to service.  Since Dr. 
Christiansen's opinion was predicated on a complete review of 
the veteran's claims file, the Board finds that this opinion 
has considerable probative value.  See Hayes v. Brown, 5 Vet. 
App. 60, 69 (1993); Wood v. Derwinski, 1 Vet. App. 190, 192-
93 (1992).  In view of these opinions, as well as the absence 
of medical opinions contradicting the veteran's contentions, 
the Board finds that the record supports the grant of 
entitlement to service connection for a psychiatric disorder.  

II.  Entitlement to service connection for PTSD

Generally, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate 
that a disease or injury resulting in a current disability 
was incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303 (2000).  However, VA regulations reflect that 
symptoms attributable to PTSD are often not manifested in 
service.  Accordingly, service connection for PTSD requires a 
current medical diagnosis of PTSD (presumed to include the 
adequacy of the PTSD symptomatology and the sufficiency of a 
claimed in-service stressor), credible supporting evidence 
that the claimed in-service stressor(s) actually occurred, 
and medical evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f) (2000); Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau v. Brown, 
9 Vet. App. 389, 394-95 (1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, the VA determines that the veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) (2000); 
Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  Such 
corroborating evidence cannot consist solely of after-the-
fact medical evidence containing an opinion as to a causal 
relationship between PTSD and service.  See Moreau v. Brown, 
9 Vet. App. 389, 396 (1996).

The Board has first considered the question of whether the 
veteran has a medical diagnosis of PTSD.  In the present 
case, the Board notes that there is conflicting evidence as 
to this question.  A PTSD diagnosis is included in the report 
of a November 1997 VA psychiatric examination, but a 
subsequent VA examination, conducted in March 1998, revealed 
findings that, according to the examiner, did not meet the 
criteria for a PTSD diagnosis.  Rather, the relevant 
diagnosis was major depression, in partial remission.  
Additionally, the May 2001 statement from Dr. Christiansen, 
discussed above, does not contain a diagnosis of PTSD.

Nevertheless, even assuming that the November 1997 diagnosis 
of PTSD is appropriate, the veteran's diagnosis of PTSD must 
be based upon either participation in combat with the enemy 
or a verified in-service stressor for service connection to 
be warranted, as noted above.  Again, a favorable medical 
opinion is insufficient, in and of itself, to predicate the 
grant of service connection for PTSD.  See Moreau v. Brown, 9 
Vet. App. at 396.  Thus, the question becomes whether the 
veteran either engaged in combat with the enemy during 
service or experienced a verified in-service stressor upon 
which the diagnosis of PTSD is predicated.

With regard to the question of whether the veteran 
participated in combat with the enemy during service, the 
Board observes that her military records do not indicate 
overseas service, and she has not in any way alleged a 
history of in-service combat.  As such, the Board has 
considered whether the veteran's diagnosis of PTSD is based 
upon a verified in-service stressor or stressors.  In this 
regard, the Board observes that, in an August 1997 statement, 
the veteran reported an in-service situation where she was 
suspected of being involved in an interracial relationship, 
allegedly resulting in the loss of her clearance and 
harassment in the form of interrogations from her male 
superiors.

In view of this statement, the RO sent the veteran a letter 
in September 1997, in which further specific details as to 
the claimed in-service stressors were requested.  
Specifically, the RO informed the veteran that such details 
would be necessary to obtain supporting evidence of stressful 
events from official service department records.  However, 
the veteran's December 1999 statement, while citing several 
instances of harassment, lacks the full names and specific 
dates that would be needed for further development to be 
warranted.  Similarly, while the veteran reiterated the 
assertions from the August 1997 statement during her December 
1999 RO hearing and her May 2001 Board Video Conference 
hearing, she has not provided the type of specific details 
regarding the incident that would present a reasonable 
possibility that further development efforts by the RO would 
be fruitful. 

Overall, even assuming a current diagnosis of PTSD, the 
evidence of record does not reflect participation in combat 
with the enemy, and there is no evidence showing that the 
veteran's current diagnosis of PTSD is based upon a verified 
stressor from service.  As such, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for PTSD.  In reaching 
this decision, the Board acknowledges that the VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); The Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (relevant 
sections of which are to be codified at 38 U.S.C.A. 
§ 5107(b)). 


III.  Whether a November 30, 1972 rating decision denying 
service connection for an anxiety reaction with conversion 
symptoms contains CUE

Applicable regulations provide that previous determinations 
which are final and binding, including decisions of degree of 
disability, will be accepted as correct in the absence of 
clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a) 
(2000).

The United States Court of Appeals for Veterans Claims 
(Court) has defined clear and unmistakable error as an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  See 
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  The 
Court has also held that a finding that there was such error 
"must be based on the record and the law that existed at the 
time of the prior . . . decision."  Russell v. Derwinski, 3 
Vet. App. 310, 313-14 (1992).  Subsequently developed 
evidence may not be considered in determining whether error 
existed in the prior decision.  Porter v. Brown, 5 Vet. App. 
233, 235-36 (1993).  

The mere misinterpretation of facts does not constitute clear 
and unmistakable error.  Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991).  Moreover, the error must be one which would 
have manifestly changed the outcome at the time that it was 
made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  
"It is a kind of error, of fact or of law, that when called 
to the attention of later reviewers, compels the conclusion, 
to which reasonable minds cannot differ, that the results 
would have been manifestly different but for the error."  
Fugo v. Brown, 6 Vet. App. 40, 43 (1993). 

In the present case, as noted above, the veteran's claim of 
entitlement to service connection for an anxiety reaction 
with conversion symptoms was denied in an unappealed November 
30, 1972 rating decision.  The veteran has contended that 
this decision contained clear error because the RO failed to 
provide sufficient consideration of her service medical 
records.

The laws and regulations regarding service connection in 
effect at the time of the November 30, 1972 rating decision 
are substantially similar to those currently in effect.  
Specifically, 38 U.S.C. §§ 310 and 331 (1964) and 38 C.F.R. 
§ 3.303 (1972) reflected that service connection was 
warranted in cases where a disease or injury was incurred in 
or aggravated by service, while 38 U.S.C. §§ 312 and 313 
(1964) and 38 C.F.R. §§ 3.307 and 3.309 (1972) established 
that service connection was warranted for a psychosis that 
became manifest to a compensable degree within one year 
following separation from service.  While the RO did not 
provide actual citations to these laws and regulations in the 
November 30, 1972 rating decision, the decision reflects that 
those laws and regulations were applied insofar as the RO 
determined that the veteran's psychiatric disorder was not 
incurred in or aggravated by service.

The Board also notes that the RO considered the relevant 
evidence of record in the November 30, 1972 rating decision, 
including a March 1965 service medical record suggesting 
schizophrenic tendencies and an August 1972 VA hospital 
report containing diagnoses of an anxiety reaction and a 
conversion reaction.  The favorable evidence discussed in 
conjunction with the veteran's claim for service connection 
for a psychiatric disorder, granted above, was not added to 
the claims file until many years after the 1972 rating 
decision and is not for consideration in conjunction with the 
present claim.

While the Board finds that reasonable minds might differ as 
to whether the RO reached the correct determination as to the 
disposition of the veteran's claim in the November 30, 1972 
rating decision, the fact that adjudicators made a 
determination on a question on which reasonable minds might 
differ is an insufficient basis upon which to predicate a 
finding of CUE.  See Thompson v. Derwinski, 1 Vet. App. at 
253-54.  Moreover, while the RO arguably did not fulfill its 
statutory duty to assist the veteran with the development of 
facts pertinent to her claim insofar as an examination 
addressing the etiology of her claimed psychiatric disorder 
was not conducted, such a possible failure on the part of the 
RO also does not constitute CUE.  See Caffrey v. Brown, 6 
Vet. App. 377, 384 (1994).

In short, the Board concludes that the November 30, 1972 
rating decision does not include the kind of error of fact or 
law which would compel a conclusion that the result would 
have been manifestly different but for the alleged error, and 
there is simply no basis upon which to find CUE in this 
decision. 


ORDER

As the claims file contains new and material evidence, the 
claim for service connection for psychiatric disorder (other 
than PTSD) is reopened, and service connection for anxiety 
and depression is granted.

The claim of entitlement to service connection for PTSD is 
denied.

In the absence of CUE in the November 30, 1972 rating 
decision denying service connection for an anxiety reaction 
with conversion symptoms, the appeal is denied as to that 
issue.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 

